 

Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of December     , 2004 (this “Security
Agreement”), is made by Velocity Express Corporation, a Delaware corporation and
Velocity Express, Inc., a Delaware corporation (collectively with their
subsidiaries, the “Company,” or “Grantor”), in favor of those persons listed on
the signature pages attached hereto (the “Secured Parties”).

 

RECITALS

 

WHEREAS, concurrently with this Security Agreement, the Secured Parties are
entering into a securities purchase agreement (the “Purchase Agreement”) by and
among the Company and the Secured Parties; and

 

WHEREAS, pursuant to the Purchase Agreement, Secured Parties are purchasing from
the Company secured convertible notes for an aggregate $21,000,000 (the
“Notes”), which upon approval of the Proposals (as defined in the Purchase
Agreement), and the satisfaction of certain other conditions, shall
automatically convert into shares of Series M Convertible Preferred Stock, par
value $0.004 per share of the Company; and

 

WHEREAS, the Secured Parties have purchased the Notes, of even date herewith, to
be secured by the Company’ rights in and to the Collateral (as defined below);
and

 

WHEREAS, as a condition to the performance by the Secured Parties of the
conditions and obligations under the Notes, the Company is required to execute
and deliver this Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Secured Parties agree as
follows:

 

AGREEMENT

 

ARTICLE I. Definitions.

 

Section 1.1. Certain Terms. The following terms when used in this Security
Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“BET” means BET Associates, L.P., a Delaware limited partnership.

 



--------------------------------------------------------------------------------

“BET Obligations” means all indebtedness of Borrower to BET provided for under
the BET Purchase Agreement.

 

“BET Purchase Agreement” means the Note Purchase Agreement dated as of November
26, 2003 among Borrower and BET, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Borrower” means Velocity Express Corporation, a Delaware Corporation.

 

“Collateral” shall be as set forth on Exhibit A.

 

“The Company” is defined in the preamble.

 

“Discharge of Senior Obligations” and/or “Discharge of BET Obligations” means
(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding at the rate set forth in the Senior Loan Agreement or the BET
Purchase Agreement, as applicable, whether or not such interest would be allowed
in such Insolvency or Liquidation Proceeding) and premium, if any, on all Senior
Obligations or BET Obligations, as applicable, (b) payment in full in cash of
all other Senior Obligations or BET Obligations, as applicable, that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (including monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (c)
termination or cash collateralization (in an amount reasonably satisfactory to
the Senior Agent) of all letters of credit issued under the Senior Loan and (d)
termination of all other commitments of the Senior Agent or Senior Secured
Parties under the Senior Loan Agreement.

 

“Event of Default” shall mean an Event of Default under the Notes.

 

“Insolvency or Liquidation Proceeding” shall mean, with respect to any person,
any (a) insolvency, bankruptcy, receivership, reorganization, readjustment,
composition or other similar proceeding relating to such person or its property
or creditors in such capacity, (b) proceeding for any liquidation, dissolution
or other winding up of such person, voluntary or involuntary, whether or not
involving insolvency or proceedings under the Bankruptcy Code, whether partial
or complete and whether by operation of law or otherwise, (c) assignment for the
benefit of creditors of such person or (d) other marshalling of the assets of
such person.

 

“Loan Parties” means the Borrower and any guarantor of the Note Obligations.

 

“Note Obligations” shall mean all indebtedness, obligations and liabilities of
the Company to the Secured Parties arising under or in connection with the
Notes, including, without limitation, principal and interest.

 

“Notes” are defined in the recitals.

 

2



--------------------------------------------------------------------------------

“Person” means an individual, corporation, limited liability company,
partnership, trust, unincorporated association, joint venture, joint-stock
company, governmental authority or any other entity.

 

“Purchase Agreement” is defined in the recitals.

 

“Secured Parties” are defined in the preamble.

 

“Security Agreement” is defined in the preamble.

 

“Senior Agent” means Bank of America, N.A.

 

“Senior Loan Agreement” means the Loan and Security Agreement dated as of
November 26, 2003 among Senior Agent, Secured Parties and Senior Secured
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Senior Obligations” means all Obligations as defined in the Senior Loan
Agreement.

 

“Senior Secured Parties” means the lenders from time to time party to the Senior
Loan Agreement.

 

“Termination Date” means the date on which all of the Note Obligations have been
paid in full.

 

“UCC” means the New York Uniform Commercial Code, as amended, including its
preamble and recitals.

 

UCC Definitions. Unless otherwise defined herein or in the Notes or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement (whether or not capitalized herein), including its
preamble and recitals, with such meanings.

 

ARTICLE II. Security Interest.

 

Section 2.1. Grant of Security Interest. In order to secure the full and
punctual payment of the Note Obligations in accordance with the terms thereof,
and to secure the performance of all of the obligations of the Company
hereunder, the Company hereby assigns, pledges, hypothecates, charges,
mortgages, deliver and transfers to the Secured Parties, for their benefit, and
hereby grants to the Secured Parties, for their benefit, a continuing security
interest in and to the Collateral, and all of its rights and privileges with
respect thereto, and all proceeds therefrom and substitutions thereof.

 

Section 2.2. Security for Obligations. This Security Agreement and the
Collateral in which the Secured Parties are granted a security interest
hereunder by the Company secures the payment of all Note Obligations of the
Company now or hereafter existing.

 

3



--------------------------------------------------------------------------------

Section 2.3. Delivery of Collateral. All Collateral shall be delivered to the
Secured Parties by the Company endorsed to the order of the Secured Parties, and
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Secured Parties.

 

Section 2.4. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Secured Parties for their benefit hereunder, and all obligations
of the Company hereunder, shall, in each case, be absolute, unconditional, final
and irrevocable irrespective of:

 

(a) the failure of the Secured Parties:

 

(i) to assert any claim or demand or to enforce any right or remedy against any
obligor or any other Person, or

 

(ii) to exercise any right or remedy against any guarantor of, or collateral
securing, any Note Obligations;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Note Obligations, or any other extension, compromise
or renewal of any Note Obligation;

 

(c) any reduction, limitation, impairment or termination of any Note Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Company hereby waives any right
to or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Note Obligations or otherwise;

 

(d) any addition, exchange or release of any Collateral or of any Person that is
(or will become) a guarantor of the Note Obligations, or any surrender or
non-perfection of any Collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by the
Secured Parties securing any of the Note Obligations; or

 

(e) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any obligor, any surety or any
guarantor.

 

Section 2.5. Subordination.

 

(a) Notwithstanding the date, manner or order of grant, attachment or perfection
of any Liens securing the Note Obligations granted on the Collateral or of any
Liens securing the Senior Obligations or the BET Obligations granted on the
Collateral and notwithstanding any provision of the UCC, or any applicable law
or the provisions of the

 

4



--------------------------------------------------------------------------------

Notes, the Purchase Agreement, or any other circumstance whatsoever, the Secured
Parties each hereby agree that: (i) any Lien on the Collateral securing any
Senior Obligations or BET Obligations now or hereafter held by or on behalf of
the Senior Agent, the Senior Secured Parties or BET or any agent or trustee
therefor, regardless of how acquired, whether by judgment, grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien on the Collateral securing any of the Note
Obligations, regardless of how acquired, whether by judgment, grant, possession,
statute, operation of law, subrogation or otherwise and (ii) any Lien on the
Collateral now or hereafter held by or on behalf of the Secured Parties or any
agent or trustee therefor regardless of how acquired, whether by judgment,
grant, possession, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Collateral securing
any Senior Obligations or BET Obligations. All Liens on the Collateral securing
any Senior Obligations or BET Obligations shall be and remain senior in all
respects and prior to all Liens on the Collateral securing any Note Obligations
for all purposes, whether or not such Liens securing any Senior Obligations or
BET Obligations are subordinated to any Lien securing any other obligation of
Borrower or any other Person. Each Secured Party expressly agrees that any Lien
purported to be granted on any Collateral as security for the Senior Obligations
or BET Obligations shall be and remain senior in all respects and prior to all
Liens on the Collateral securing any Note Obligations for all purposes
regardless of whether the Lien purported to be granted is found to be improperly
granted, improperly perfected, a fraudulent conveyance or legally or otherwise
deficient in any manner.

 

(b) So long as the Senior Obligations and BET Obligations have not been paid in
full, any Collateral or proceeds thereof received by any Secured Party shall be
segregated and held in trust and forthwith paid over in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct (i) to the Senior Agent for the benefit of the
Senior Secured Parties until the Senior Obligations have been paid in full, and
then (ii) to BET until the BET Obligations have been paid in full. The Senior
Agent and BET are each hereby authorized to make any such endorsements as agent
for the Secured Parties. This authorization is coupled with any interest and is
irrevocable until such time as both the Senior Obligations and the BET
Obligations are paid in full.

 

This Section 2.5 and Section 6.5 (Insolvency or Liquidation Proceedings) may not
be amended, supplemented or otherwise modified without the prior written consent
of Senior Agent and BET.

 

ARTICLE III. Representations and Warranties.

 

Section 3.1. In order to induce the Secured Parties to enter into and perform
the Note Obligations, the Company represents and warrants to the Secured Parties
that as to the Collateral:

 

(a) The Company is the legal and beneficial owners of such Collateral;

 

5



--------------------------------------------------------------------------------

(b) the granting of the security interest pursuant to the terms of this Security
Agreement, together with the filing of appropriate financing statements, creates
a valid and perfected lien on and security interest in such Collateral in favor
of the Secured Parties;

 

(c) none of such Collateral is subject to any existing claim, lien, charge,
security interest or other encumbrance of any kind whatsoever (collectively,
“Lien”), except for the perfected first security interest therein granted to
Fleet Capital Corporation, a Rhode Island corporation and BET Associates, L.P.,
a Delaware limited partnership (the “Permitted Encumbrances”), the security
interest therein granted to the Secured Parties hereby, and except as otherwise
permitted pursuant to the terms of this Security Agreement;

 

(d) the execution of this Security Agreement, the compliance with its terms and
the granting of the security interest set forth herein does not violate any
contract between the Company and any other party; and

 

(e) this Security Agreement does not violate any agreement, instrument,
document, judgment, injunction or writ by which the Company or their assets are
bound.

 

ARTICLE IV. Covenants.

 

Section 4.1. Further Encumbrances. The Company shall not, without the prior
written consent of the Secured Parties, enter into any agreement or execute any
document or perform or permit the performance of any act that would result in,
give rise to or create any senior or pari passu Lien on Secured Parties’
Collateral (with the sole exception of documents relating to and securing the
Permitted Encumbrances).

 

Section 4.2. Further Assurances, etc. The Company agrees that, from time to
time, at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Secured Parties may reasonably request, in order to perfect, preserve
and protect any security interest granted or purported to be granted hereby or
to enable such Secured Parties to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. The Company agrees that it will not
change (i) its name, identity or structure in any manner or (ii) its location
unless it shall have given the Secured Parties not less than ten (10) days’
prior notice thereof.

 

6



--------------------------------------------------------------------------------

ARTICLE V. Voting Power and Dividends. Unless and until an Event of Default
shall have occurred and be continuing, the Company shall be entitled to exercise
all voting powers in all corporate matters pertaining to the Collateral for any
purpose not inconsistent with, or in violation of, the provisions of this
Security Agreement, and shall be entitled to receive any dividends or other
distributions from the Company relating to such Collateral. If an Event of
Default shall have occurred and be continuing, the Secured Parties shall have
the right to the extent permitted by law, and the Company shall take all such
action as may be necessary or appropriate to give effect to such right, to
exercise all voting powers in all corporate matters pertaining to the Collateral
and shall be entitled to receive any dividends or other distributions from the
Company relating to such Collateral.

 

ARTICLE VI. The Secured Parties.

 

Section 6.1. Secured Parties Appointed Attorney-in-Fact. The Company hereby
irrevocably appoint the Secured Parties as its attorneys-in-fact, with full
authority in the place and stead of the Company and in the name of the Company
or otherwise, from time to time in the Secured Parties’ discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Secured Parties may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:

 

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b) to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) immediately above;

 

(c) to file any claims or take any action or institute any proceedings which the
Secured Parties may deem necessary or desirable for the collection of any of
their Collateral, or otherwise to enforce their rights with respect to any of
their Collateral;

 

(d) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if the Secured Parties
were the absolute owner thereof; and

 

(e) to perform the affirmative obligations of the Company hereunder.

 

The Company hereby acknowledges, consents and agrees that the powers of attorney
granted pursuant to this Section 6.1 are irrevocable and coupled with an
interest.

 

Section 6.2. Secured Parties May Perform. If the Company fails to perform any
agreement contained herein, the Secured Parties may perform, or cause
performance of, such agreement, and the expenses of the Secured Parties incurred
in connection therewith shall be payable by the Company.

 

7



--------------------------------------------------------------------------------

Section 6.3. Secured Parties Have No Duty. The powers conferred on the Secured
Parties hereunder are solely to protect their interests in the Collateral, and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Collateral in their possession and the accounting for
monies actually received by it hereunder, the Secured Parties shall have no duty
as to any Collateral or responsibility for:

 

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any investment property,
whether or not the Secured Parties have or is deemed to have knowledge of such
matters, or

 

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

Section 6.4. Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof and the in the accounting for moneys actually received by them
hereunder, the Secured Parties shall have no duty as to any Collateral in their
possession or control or in the possession or control of any agent or bailee.
The Secured Parties shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which they accord its own
property, and shall not be liable or responsible for any loss or damage to any
of the Collateral, or for any diminution in the value thereof, by reason of the
act or omission of any agent or bailee selected by the Secured Parties in good
faith.

 

Section 6.5. Insolvency or Liquidation Proceedings.

 

(a) Finance and Sale Issues. Until the Discharge of Senior Obligations and the
BET Obligations has occurred, if the Borrower or any other Loan Party shall be
subject to any Insolvency or Liquidation Proceeding and the Senior Agent shall
desire to permit the use of cash collateral on which the Senior Agent or any
other creditor has a Lien or to permit the Borrower or any other Loan Party to
obtain financing, whether from the Senior Secured Parties or any other entity,
under Section 363 or Section 364 of Title 11 of the United States Code of any
similar Bankruptcy Law (each a “DIP Financing”), then the Secured Parties agree
that they will raise no objection to such use of cash collateral or DIP
Financing and will not request adequate protection or any other relief in
connection therewith (except as expressly agreed by the Senior Agent or to the
extent permitted by Section 6.5(c)) and, to the extent the Liens securing the
Senior Obligations and/or BET Obligations are subordinated or pari passu with
such DIP Financing, the Secured Parties will subordinate their Liens in the
Collateral to the Liens securing such DIP Financing (and all obligations
relating thereto).

 

(b) Adequate Protection. Secured Parties agree that none of them shall contest
(or support any other person contesting) (a) any request by the Senior Agent,
Senior Secured Parties or BET for adequate protection, (b) any objection by
Senior Agent, Senior Secured Parties or BET to any motion relief, action or
proceeding based on Senior Agent, Senior Secured Parties or BET claiming a lack
of adequate protection or (c) the payment of interest, fees, expenses or other
amounts to Senior Agent, Senior Secured Parties or

 

8



--------------------------------------------------------------------------------

BET under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding the foregoing provisions in this Section 6.5(b), in any
Insolvency or Liquidation Proceeding, (i) if the Senior Agent, Senior Secured
Parties or BET (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing, then the
Secured Parties may seek or request adequate protection in the form of a Lien on
such additional collateral, which Lien will be subordinated to the Liens
securing the Senior Obligations, the BET Obligations and such DIP Financing (and
all obligations relating thereto) on the same basis as the other Liens securing
the Note Obligations are so subordinated to the Senior Obligations and the BET
Obligations under this Agreement, and (ii) not in limitation of Section 6.5(a),
in the event the Secured Parties seek or request adequate protection in respect
of Note Obligations and such adequate protection is granted in the form of
additional collateral, then the Secured Parties agree that Senior Agent and BET
shall also be granted a senior Lien on such additional collateral as security
for the Senior Obligations and the BET Obligations and for any such DIP
Financing provided by the Senior Secured Parties and that any Lien on such
additional collateral securing the Note Obligations shall be subordinated to the
Liens on such collateral securing the Senior Obligations and the BET Obligations
and any such DIP Financing provided by the Senior Secured Parties (and all
obligations relating thereto) and to any other Liens granted to the Senior
Secured Parties and/or BET as adequate protection on the same basis as the other
Liens securing the Note Obligations are so subordinated to such Senior Secured
Obligations and BET Obligations under this Agreement. Except as set forth in
this Section 6.5(b), the Secured Parties shall not be limited from seeking
adequate protection with respect to their rights in the Collateral in any
Insolvency or Liquidation Proceeding (including, without limitation, adequate
protection in the form of cash payments of interest or otherwise).

 

(c) Avoidance Issues. If any Agent, a Senior Secured Party or BET is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Borrower or any other Loan Party any amount (a
“Recovery”), then such Agent, Senior Secured Party or BET, as applicable, shall
be entitled to a reinstatement of Senior Secured Obligations or BET Obligations,
as applicable, with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery or any finding of the
invalidity of a Lien of Senior Agent or BET, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

 

ARTICLE VII. Remedies.

 

Section 7.1. Certain Remedies. If an Event of Default shall have occurred and be
continuing:

 

(a) The Secured Parties may exercise, in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to

 

9



--------------------------------------------------------------------------------

them, all the rights and remedies of a Secured Parties on default under the UCC
(whether or not the UCC applies to the affected Collateral), and also may:

 

(i) require the Company to, and the Company hereby agrees that it will, at its
own expense and upon request of the Secured Parties, assemble all or part of the
Collateral as directed by the Secured Parties and make it available to the
Secured Parties at a place to be designated by the Secured Parties which is
reasonably convenient to both parties; and

 

(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more portions at public or private sale, at the Secured
Parties’ offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Secured Parties may deem commercially reasonable.
The Company agrees that, to the extent notice of sale shall be required by law,
at least thirty (30) days’ prior notice to the Company of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Secured Parties shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Secured Parties may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

 

(b) All cash proceeds received by the Secured Parties in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral,
shall be applied by the Secured Parties against all or any part of the Company’s
obligations to the Secured Parties.

 

(c) The Secured Parties may, in respect of the Collateral:

 

(i) transfer all or any part of the Collateral into the name of the Secured
Parties or their respective nominees, with or without disclosing that such
Collateral is subject to the lien hereunder;

 

(ii) notify the parties obligated on any of the Collateral to make payment to
the Secured Parties of any amount due or to become due thereunder;

 

(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

 

(iv) endorse any checks, drafts, or other writings in the Company’s name to
allow collection of the Collateral;

 

(v) take control of any proceeds of the Collateral; and

 

10



--------------------------------------------------------------------------------

(vi) execute (in the name, place and stead of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

 

Section 7.2. Compliance with Restrictions. The Company agrees that in any sale
of any of the Collateral, whenever an Event of Default shall have occurred and
be continuing, the Secured Parties are hereby authorized to comply with any
limitation or restriction in connection with such sale as they may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, and the
Company further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Secured Parties be liable nor accountable to the Company for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction. The Company will execute and
deliver such documents and take such other action as the Secured Parties deem
necessary or advisable in order that any such sale may be made in compliance
with law.

 

Section 7.3. Protection of Collateral. The Secured Parties may from time to
time, at their option, perform any reasonable act which the Company fails to
perform after being requested in writing so to perform (it being understood that
no such request need be given after the occurrence and during the continuance of
an Event of Default), and the Secured Parties may from time to time take any
other action which the Secured Parties reasonably deem necessary for the
maintenance, preservation or protection of any of the Collateral or of their
security interest therein.

 

ARTICLE VIII. Miscellaneous.

 

Section 8.1. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Company and their successors,
transferees and assigns, and shall inure to the benefit of and be enforceable by
the Secured Parties and their successors, transferees and assigns. The Company
may not assign any of its obligations under this Security Agreement without the
prior written consent of the Secured Parties.

 

Section 8.2. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by the Company from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Secured Parties and the
Company to be bound thereby.

 

Section 8.3. Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested

 

11



--------------------------------------------------------------------------------

(or by the most nearly comparable method if mailed from or to a location outside
of the United States of America) or by Federal Express, Express Mail, or mail
nationally recognized overnight delivery or courier service, or delivered in
person or by facsimile, or similar telecommunications equipment, against receipt
therefor at the address of such party set forth in this Section (or to such
other address as the party shall have furnished in writing in accordance with
the provisions of this Section 8.3).

 

Secured Parties:

 

[see addresses as set forth on the signature page(s) attached hereto]

 

The Company/Grantor:

Velocity Express Corporation

One Morningside Drive North

Building B — Suite 300

Westport, CT 06880

Tel:

Fax:

 

Such addresses may be changed by notice given as provided in this subsection.
Notices shall be effective upon the date of receipt; provided, however, that a
notice sent via telecopier shall be deemed effective upon the date indicated on
proof of transmittal; notice sent via overnight delivery shall be deemed
effective two (2) business days after deposit with such delivery service; and
notice sent by U.S. certified mail shall be deemed effective five (5) business
days after deposit with the U.S. mail.

 

Section 8.4. Termination; Release of Liens. Upon the Termination Date, the
security interests granted herein shall automatically terminate with respect to
the Collateral. Upon any such termination and at the expense of the Company, the
Secured Parties will promptly deliver to the Company all Collateral held by the
Secured Parties, and execute and deliver to the Company such documents as the
Company shall reasonably request to evidence such termination, including without
limitation any termination statements required under the UCC or otherwise.
Following the Termination Date, the Secured Parties hereby irrevocably appoint
the Company as its attorneys-in-fact, with full authority in the place and stead
of the Secured Parties, to take any action and to execute any instrument which
the Company may deem necessary or advisable to accomplish the termination of
this Security Agreement with respect to the Collateral.

 

Section 8.5. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.3, no failure on the part of the Secured Parties to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

12



--------------------------------------------------------------------------------

Section 8.6. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

Section 8.7. Severability. Any provision of this Security Agreement, which is
prohibited or unenforceable in any jurisdiction, shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

Section 8.8. Governing Law; Jurisdiction and Venue. THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF
THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK. The Company irrevocably and unconditionally consent to submit
to the jurisdiction of the federal and state courts located in New York City,
New York in connection with any action or proceeding arising out of or relating
to this Security Agreement, any document or instrument delivered pursuant to, in
connection with, or simultaneously with this Security Agreement, or a breach of
this Security Agreement or any such document or instrument (and agrees not to
commence any action or proceeding relating to any of the foregoing except in
such courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in Section
8.3 shall be effective service of process for any action or proceeding brought
against it in any such court. The Company irrevocably and unconditionally
waives, to the full extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Security Agreement brought in the courts of the State of New
York or of the United States of America in each case located in the County of
New York, and further irrevocably and unconditionally waives, to the full extent
permitted by law, any claim that any such action or proceeding brought in such
State or County has been brought in an inconvenient forum.

 

Section 8.9. Entire Agreement. This Security Agreement and the Notes constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof and thereof and supersede any prior or contemporaneous agreements,
written or oral, with respect thereto.

 

Section 8.10. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

 

[Signature Page to follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has this Security Agreement as of
the date first above written.

 

THE COMPANY:

VELOCITY EXPRESS CORPORATION

By    

Name:

   

Title:

   

 

VELOCITY EXPRESS, INC.

By    

Name:

   

Title:

   

 

SECURED PARTIES:                

SPECIAL SITUATIONS FUND III, L.P.

            By:                

Name:

 

Austin W. Marxe

           

Title:

 

General Partner

 

Address for Notice:

153 E. 53rd Street

55th Floor

New York, NY 10022

 

14



--------------------------------------------------------------------------------

SPECIAL SITUATIONS CAYMAN FUND, L.P.

By:    

Name:

 

Austin W. Marxe

Title:

 

General Partner

 

Address for Notice:

153 E. 53rd Street

55th Floor

New York, NY 10022

 

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

By:

   

Name:

 

Austin W. Marxe

Title:

 

General Partner

 

153 E. 53rd Street

55th Floor

New York, NY 10022

 

15



--------------------------------------------------------------------------------

SCORPION CAPITAL PARTNERS, L.P.

By:    

Name:

   

Title:

   

 

Address for Notice:

 

SCORPION ACQUISITION LLC

By:    

Name:

   

Title:

   

 

Address for Notice:

 

PEQUOT SCOUT FUND, L.P.

By Pequot Capital Management, Inc.

as Investment Manager

By:

   

Name:

 

Aryeh Davis

Title:

 

General Counsel

 

Address for Notice:

 

16



--------------------------------------------------------------------------------

PEQUOT NAVIGATOR ONSHORE FUND, L.P.

By Pequot Capital Management, Inc.

as Investment Manager

By:

   

Name:

 

Aryeh Davis

Title:

 

General Counsel

 

Address for Notice:

 

PEQUOT NAVIGATOR OFFSHORE FUND, INC.

By Pequot Capital Management, Inc.

as Investment Advisor

By:

   

Name:

 

Aryeh Davis

Title:

 

General Counsel

 

Address for Notice:

 

PREMIUM SERIES PCC LIMITED - CELL 33

By:

   

Name:

 

Michael Griffin

Title:

 

Authorized Signatory

 

Address for Notice:

 

          Jack Duffy

 

Address for Notice:

 

17



--------------------------------------------------------------------------------

                    Dolph DiBiaso

Address for Notice:

                            Vincent Wasik

Address for Notice:

                            Mark Kesselman

Address for Notice:

       

 

18



--------------------------------------------------------------------------------

               

TH LEE PUTNAM VENTURES, L.P.

               

By: TH Lee Putnam Fund Advisors, L.P.,

               

its General Partner

               

By: TH Lee Putnam Fund Advisors, LLC,

               

its General Partner

                   By:                     

Name: James Brown

               

Title: Managing Director

Address for Notice:

 

TH Lee Putnam Ventures, L.P.

200 Madison Avenue, Suite 1900

New York, NY 10016

               

TH LEE PUTNAM PARALLEL VENTURES, L.P.

               

By: TH Lee Putnam Fund Advisors, L.P.,

               

its General Partner

               

By: TH Lee Putnam Fund Advisors, LLC,

               

its General Partner

                   By:                     

Name: James Brown

               

Title: Managing Director

Address for Notice:

 

c/o TH Lee Putnam Ventures, L.P.

200 Madison Avenue, Suite 1900

New York, NY 10016

 

19



--------------------------------------------------------------------------------

               

THLi COINVESTMENT PARTNERS, LLC

                By: TH Lee Putnam Fund Advisors, L.P.,                

its General Partner

                By: TH Lee Putnam Fund Advisors, LLC,                

its General Partner

                   By:                     

Name: James Brown

               

Title: Managing Director

Address for Notice:

 

c/o TH Lee Putnam Ventures, L.P.

200 Madison Avenue, Suite 1900

New York, NY 10016

               

BLUE STAR I, LLC

                   By:                     

Name: Thomas H. Lee

               

Title: Managing Member

Address for Notice:

 

c/o TH Lee Putnam Ventures, L.P.

200 Madison Avenue, Suite 1900

New York, NY 10016

 

20



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Collateral

 

Velocity Express Corporation, a Delaware corporation and Velocity Express, Inc.,
a Delaware corporation (together with their subsidiaries, the “Company”) grants
Secured Parties a security interest in the Company’s property described
hereafter (the “Collateral”) to secure the payment and performance of the Note
Obligations, whether such Note Obligations currently exist or are hereafter
created or incurred, and whether such Note Obligations are or may be direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, joint, several, or joint and several. The Collateral
shall include:

 

(i) (A) all investment property in which the Company has an interest, and (B)
all other capital securities which are interests in corporations, limited
liability companies or partnerships in which the Company has an interest, in
each case together with dividends and distributions payable in respect of the
Collateral described in the foregoing clauses (i)(A) and (i)(B);

 

(ii) all assets, including without limitation all goods, equipment and inventory
in all of its forms of the Company;

 

(iii) all accounts, contracts, contract rights, chattel paper, documents,
instruments, promissory notes and general intangibles (including tax refunds and
all payment intangibles) of the Company, whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services, and all
rights of the Company now or hereafter existing in and to all security
agreements, guaranties, leases and other contracts securing or otherwise
relating to any such accounts, contracts, contract rights, chattel paper,
documents, instruments, promissory notes, general intangibles and payment
intangibles (all of the foregoing collectively referred to as the “Receivables”,
and any and all such security agreements, guaranties, leases and other contracts
collectively referred to as the “Related Contracts”);

 

(iv) all Intellectual Property Collateral of the Company;

 

(v) all deposit accounts of the Company;

 

(vi) all of the Company’s letter of credit rights;

 

(vii) all commercial tort claims in which the Company has rights (including as a
plaintiff);

 

(viii) all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing;

 

21



--------------------------------------------------------------------------------

(ix) all of the Company’s other property and rights of every kind and
description and interests therein; and

 

(x) all products, offspring, rents, issues, profits, returns, income, supporting
obligations and proceeds of and from any and all of the foregoing Collateral
(including proceeds which constitute property of the types described in clauses
(i) through (x), and, to the extent not otherwise included, all payments under
insurance (whether or not a Secured Party is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral).

 

“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Trademark Collateral and the Trade Secrets Collateral.

 

“Copyright Collateral” means all copyrights of the Company, whether statutory or
common law, registered or unregistered and whether published or unpublished, now
or hereafter in force throughout the world including all of the Company’s
rights, titles and interests in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

 

“Trademark Collateral” means:

 

  (i) all trademarks, trade names, corporate names, domain names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office (including those trademarks listed on Schedule A attached
hereto) or in any office or agency of the United States of America or any State
thereof or any other country or political subdivision thereof or otherwise, and
all common law rights relating to the foregoing, and (ii) the right to obtain
all reissues, extensions or renewals of the foregoing (collectively referred to
as the “Trademark”);

 

  (ii) all Trademark licenses for the grant by or to the Company of any right to
use any Trademark; and

 

  (iii) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (i), and to the extent applicable
clause (ii);

 

22



--------------------------------------------------------------------------------

  (iv) the right to sue third parties for past, present and future infringements
of any Trademark Collateral described in clause (i) and, to the extent
applicable, clause (ii); and

 

  (v) all proceeds of, and rights associated with, the foregoing, including any
claim by the Company against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Company (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, and including the
right to sue for and to enjoin and to collect damages for the actual or
threatened misappropriation of any Trade Secret and for the breach or
enforcement of any such Trade Secret license.

 

23



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Trademarks

 

24